Citation Nr: 1311310	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and disc herniation of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 20 percent for radiculitis and sciatica of the right leg.  

3.  Entitlement to an initial rating in excess of 20 percent for radiculitis and sciatica of the left leg.  

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 1990.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 and April 2009 rating decisions by the St. Petersburg, Florida and St. Louis, Missouri Department of Veterans Affairs (VA) Regional Offices (ROs), that, in pertinent part, continued a 20 percent rating for degenerative disc disease and disc herniation of the lumbar spine, and granted service connection for radiculitis of the right and left leg, rated 20 percent each, effective October 7, 2008 and denied entitlement to a TDIU rating, respectively.  The Veteran's claims file is now in the jurisdiction of the New Orleans, Louisiana RO.  In June 2012, a Central Office hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim for an increased rating for the lumbar spine disability.  The issue was certified on appeal in March 2012 following an April 2009 rating decision that continued a 20 percent rating for the lumbar spine disability.  The Board observes, however, that a prior December 2003 rating decision (noted above) also continued a 20 percent rating for the lumbar spine disability, and is not final.  Specifically, following a statement of the case issued in January 2008, the Board finds that the Veteran submitted a timely substantive appeal in February 2008.  See Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed. Cir. 2011) (holding that 38 U.S.C.A. § 7105(d)(3) does not prescribe a particular format for the veteran's appeal or a particular degree of specificity that must be provided).  Accordingly, the December 2003 rating decision is not final and the Veteran's claim for an increased rating for a lumbar spine disability has been pending since that time.  

The issues of entitlement to increased ratings for the Veteran's lumbar spine disability, and radiculitis and sciatica of the right and left leg are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU rating, which constitutes a complete grant of the benefits sought on appeal as to that claim.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding the claim.  

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on her service-connected disabilities is warranted.  

total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of the following: degenerative disc disease and disc herniation of the lumbar spine, rated 20 percent disabling, effective since May 22, 1992 (with intermittent temporary 100 disability ratings based on convalescence); radiculitis and sciatica of the right leg, rated 20 percent disabling, effective since October 7, 2008; radiculitis and sciatica of the left leg, rated 20 percent disabling, effective since October 7, 2008; and a mood disorder, rated 70 percent disabling, effective since June 10, 2009.  Thus, the Veteran met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

On September 2003 VA spine examination, the Veteran reported that she experiences constant pain, and that upon aggravating her back it takes a day to return to her baseline level of pain.  She also reported she noticed decreased movement if she does light housework (e.g., vacuuming or washing dishes).  The diagnosis was chronic lumbar strain.  The examiner stated that it was likely that she would have further limitation of function with reduction of range of motion or increased pain with increased or repetitive use or during a flare-up.  

A September 2003 private treatment report from Dr. David S. Muldowny noted that the Veteran's current lower back level of pain was an (on a scale to 10), described as constant.  Walking, sleeping, bending, stooping, sitting and any type of house work causes a lot of pain.  She has tried physical therapy and chiropractic care in the past but they did not help.  It was noted that the Veteran was not presently working.  The diagnoses included degenerative disc disease of the lumbar spine.  

A November 2003 private treatment report from Dr. Steven Staires noted that the Veteran received an epidural steroid injection at L5-S1 for lumbar disc herniation at L5-S1, with radiculitis.  

In January 2004, the Veteran underwent decompression at L5-S1, posterior lumbar interbody fusion at L5-S1, and bilateral laminotomy, foraminotomy, partial facetectomy, and diskectomy bilaterally for a herniated disc and degenerative disc at L5-S1.  

On August 2004 VA spine examination, it was noted that standing for 45 minutes, housework, and walking half a mile makes the Veteran's lumbar spine disability worse.  It was noted that the Veteran did not use a brace.  The examiner found that the Veteran was not working and was unable to work.  

In May 2005 correspondence, the Veteran reported that she removed her back brace on August 2004 VA examination after the physical examination.  In January 2006, the Veteran underwent removal of lumbar instrumentation at L5-S1.  

On February 2006 VA spine examination, the Veteran reported that following spinal surgery in January 2004, she wore a back brace for approximately seven months and used a walker for almost a year.  She further related that she can barely walk blocks without experiencing severe low back pain.  It was noted that she cannot leave her home without assistance.  With any increased activity, she experiences increased back pain, requiring her to be "laid up a few days."  She reported that she tried working as a product surveyor part-time prior to her surgery but that she had to stop due to increased back pain.  She also related that she has been encouraged to increase activities to tolerance by her private physician and to utilize bed rest when necessary for relief of back pain, and this occurs almost daily.  Physical examination revealed that repetitive flexion aggravated the back pain.  

In December 2006 correspondence, the Veteran reported that due to her back pain, she cannot do many things, needing almost constant help with simple daily tasks like household chores and getting dressed.  

On February 2007 VA spine examination, the examiner noted that the Veteran can carry 10 pounds and walk less than one block.  It was also noted that the Veteran has a walker at home and uses store wheelchairs when shopping.  Flare-ups of the Veteran's lumbar spine disability last one to two days and occur weekly.  

On June 2008 VA spine examination, it was noted that a repeat spinal examination was not performed.  The examiner continued to express opinions regarding the etiology of her various back symptomatology.  

In June 2009, the Veteran underwent implantation of a spinal cord stimulator system.  

June to September 2009 VA treatment records include notations of the Veteran using a cane, spending most of her time at home in bed, that the spinal cord stimulator was helping with her back pain but not as much as hoped, as well as Global Assessment of Functioning (GAF) scores of 56 and 53.  

A September 2009 vocational rehabilitation letter noted that on the basis of evaluation, it has been determined that it is not feasible for the Veteran to pursue a vocational goal.  It has been determined that it is not reasonable to expect her to be able to train for or get a suitable job at the present time.  

An October 2009 vocational rehabilitation letter noted the Veteran is faced with limitations with lifting, carrying, pushing, pulling, climbing, balancing, stooping, kneeling, and prolonged standing and walking.  She is able to walk 100 feet or less, climb one to two flights of stairs, lift ten pounds or less, has to sit 25 to 50 percent of the time, can only stand 10 percent of the time or less, and must avoid stooping, bending and twisting.  Her last and only civilian employment was as a sales broker for which she worked part time from 1999 to 2000 and had to quit due to pain.  It was opined that given the Veteran's significant functional limitations, chronic/progressive nature of her disabilities, lack of transferable skills and inability to pursue training for a new field, pursuit of a vocational goal has been found to be infeasible, and it is not likely she will be able to return to any type of employment.  

On November 2009 VA mental disorder examination, the Veteran reported that her physical condition prevents her from working.  After physical examination and interview of the Veteran, the examiner diagnosed severe mood disorder secondary to general medical condition (chronic pain).  A GAF score of 45 to 50 was assigned.  

At the June 2012 hearing, the Veteran testified that she has a wheelchair, walker, shower chair and hand rails for the bathroom due to her service-connected physical disabilities.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the Veteran's service-connected disabilities prevent her from securing or following substantially gainful employment.  Significantly, the evidence of record reflects that the Veteran has only worked part-time following her separation from service, and that she was last employed in approximately 2000.  In addition, her education includes a high school degree and approximately one year of college.  Notably, the November 2009 VA mental disorder examiner assigned a GAF score of 45 to 50, and diagnosed the Veteran with a severe mood disorder secondary to her chronic pain.  A GAF score of 41-50 reflects that there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or schools functioning (e.g., no friends, unable to keep a job)" (emphasis added).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) (4th ed. 1994).  Moreover, vocational rehabilitation reports found that it is not reasonable to expect her to be able to train for or get a suitable job at the present time.  Hence, the Board finds that the evidence shows that the Veteran's service-connected physical disabilities and mood disorder are of such a severity that she would be unable to secure or follow a substantially gainful occupation.  

Given the evidence of record regarding the severity of the Veteran's service-connected physical disabilities and mood disorder and their impact, as well as the various medical opinions of record, and the other evidence of record indicating the Veteran's functional limitations due to her service-connected disabilities, the Board finds that the evidence shows the Veteran is entitled to an award of a TDIU rating.  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.  





REMAND

At the June 2012 Central Office hearing, the Veteran reported that her service-connected degenerative disc disease and radiculitis and sciatica of the right and left leg had worsened since the most recent VA examinations in June 2008 (spinal) and October 2008 (peripheral nerves).  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her lumbar spine and bilateral leg disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand these claims.  

Additionally, the Board directs the RO's attention to various findings in the evidence of record that calls into question the ratings assigned for the Veteran's service-connected lumbar spine and bilateral leg disabilities.  Specifically, on February 2006 VA spine examination, physical examination revealed forward flexion to approximately 30 degrees (which would warrant an increased (40 percent) rating); such was not addressed in a January 2008 statement of the case or thereafter.  In addition, on October 2008 VA peripheral nerves examination, it was noted that the Veteran had severe radiculitis of both legs but no muscle atrophy (which would warrant, at least, an increased (40 percent) rating for moderately severe incomplete paralysis of the sciatic nerve).  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  While severe radiculitis of both legs was noted in the April 2009 rating decision that granted service connection for such disability, it is unclear why a 20 percent rating was assigned.  Such discrepancies should be addressed on remand.  

During the pendency of this appeal as to the lumbar spine disability claim, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  It does not appear that the Veteran was advised of the criteria in effect prior to the September 26, 2003 revisions, or that such criteria were considered, including in the December 2003 rating decision on appeal.  As such, on remand, the RO should advise the Veteran of the criteria for rating disabilities of the spine prior to the revisions effective 2003.  

Finally, the Board also observes that the Veteran receives VA treatment for her lumbar spine and bilateral leg disabilities.  The most recent VA treatment records associated with the claims file are dated September 2009.  At the June 2012 hearing, she reported continued VA treatment at the Lafayette and Alexandria VA medical facilities in Louisiana.  In addition, while it is clear the Veteran sought vocational rehabilitation, it is unclear if there are any remaining outstanding records.  Any outstanding pertinent VA treatment records and/or vocational rehabilitation records as to the matters on appeal should either be made accessible on Virtual VA or be printed and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her representative full notification of the criteria for rating disabilities of the spine prior to the revisions that came into effect on September 26, 2003.  

2.  Obtain, either physically or electronically, all outstanding VA treatment records dated since September 2009 from the Lafayettte and Alexandria, New Orleans VA medical facilities.  Any outstanding vocational rehabilitation records must also be obtained.  

3.  Notify the Veteran that she may submit lay statements from herself and from individuals that have first-hand knowledge of any worsening in symptoms associated with her lumbar spine and bilateral leg disabilities.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

4.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims file should be made available to and reviewed by the examiner.  

The examiner should identify all spinal orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.  

In addition, if possible, the examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physican or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left leg radiculitis/peripheral neuropathy found to be present.  The examiner is also asked to comment on the October 2008 VA peripheral nerves examination report that found the Veteran had severe radiculitis, and opine whether such is an accurate assessment of the severity of the Veteran's radiculitis based on the findings on examination.  
The examiner must also state whether the Veteran has bowel or bladder problems related to her lumbar spine disability.  

All findings and conclusions should be set forth in a legible report.  

5.  When the above development has been completed, readjudicate the issues on appeal (to include addressing the discrepancies noted above).  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


